Title: To James Madison from Stephen Kingston, 12 February 1803
From: Kingston, Stephen
To: Madison, James


Letter not found. 12 February 1803. Mentioned, with the following extract, in Kingston to John Quincy Adams, 24 June 1822 (DNA: RG 76, Spain, Treaty of 1819, Misc. Records, ca. 1801–24). “I took this liberty the 5th. of Septr. last [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:548], allow me to renew the subject of that address &c.… The government of the colony having detained my Ship still there I am without any later advice than the 31 July when she remained as before, the Captains pray[e]rs unheeded & sufferings unredressed.” On 25 Feb. 1803 Brent wrote Kingston to send his papers on the case to Pinckney (DNA: RG 59, DL, vol. 14).
